The Family Court properly determined that it was in the best interests of the subject child to remain in the same foster care home where she had lived for several years and with a foster care mother to whom she was emotionally bonded (see Matter of Telsa Z. [Denise Z.], 84 AD3d 1599 [2011]). The Family Court’s determination was supported by, among other things, the report *936of a forensic evaluator who opined that there was a positive relationship between the child and the foster mother, and that it would be deleterious to the child’s mental health if she were removed from the foster mother’s care.
The mother’s remaining contentions are without merit.
Accordingly, the Family Court properly directed that the child continue in her current foster care placement. Rivera, J.E, Eng, Roman and Sgroi, JJ., concur.